NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DUNCAN KlTCHEN GRIPS, INC.,
Plaintiff-Appellant, '
V. '
BOSTON WAREHOUSE TRADING CORP.,
Defendant-Appellee.
2011-1321 .
Appea1 &'om the United States District Court for the
Central District of Ca1if0rnia in case n0. 09-CV-1328,
Judge Cormac J. Carney.
ON MOTION
Before LoUR1E, M0oRE, AND REYNA, Circu,it Judges.
LOURIE, C'ircuit Judge.
0 R D E R
The parties jointly move to remand this case to the
United States Dist1'ict Court for the Central District of
Ca1ifornia.
Duncan Kitchen Grips, Inc. appeals from the district
court’s ru1i11g, inter a1ia, that B0ston Warehouse Trading

DUNCAN KITCHEN V. BOSTON WAREHOUSE 2
C0rp. does not infringe claim 1 of its patent. The parties
state that they have settled the case, conditioned upon the
district court’s grant of a Fed. R. Civ. P. 60(b) motion to
vacate the underlying rulings and judgment, and move to
remand so that the district court can consider such a
motion. We grant the motion to remand to the extent that
we remand for the limited purpose of the district court’s
consideration of the parties' motions. Ohio Willow Wood
Co. u. Thermo-P1y, In.c., 629 F.3d 1374, 1375 (Fed. Cir.
2011). We retain jurisdiction so that any of_ the parties
may seek appellate review by notifying the clerk of the
court within thirty days of entry of the district court's
decision on remand. The appeal is held in abeyance
pending the resolution of the motions by the district c0urt.
The parties should promptly inform this court of the
district court's ruling on the motion and should propose
how they believe the appeal should proceed in light of the
district‘s ruling. -
Upon consideration thereof,
IT ls ORDERED THAT:
The motion to remand is granted to the limited extent
explained above. The court retains jurisdiction over the
appeal at this time.
FoR THE CoURT
SEP 05 2011
/s/ J an Horbaly
Date J an Horbaly
Clerk
ccc David Hong, Esq.
Edward R. Schwartz, Esq.
s8
FILED
U.S. COURT 0F APPEALS FOR
THE FEDERAL 01 RCU1T
SEP 96 2011
1AN HORBAL¥
CLER`K